UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 26, 2015 TEAM, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-08604 74-1765729 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13131 Dairy Ashford, Suite 600 Sugar Land, Texas 77478 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281)331-6154 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 — CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 — CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the — Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the — Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement On May 26, 2015, we entered into the First Amendment to the Amended and Restated Put/Call Option Agreement (the “First Amendment”) withthe Class B Shareholders of TQ Acquisition, Inc. (“Put-Call Option Agreement”).On November 1, 2010, as partial consideration for their respective Membership Interests in Quest Integrity Group, LLC, the Class B Stockholders received Class B common stock of TQ Acquisition, Inc. (the “Class B Stock”) which represents 5.0% of the issued and outstanding capital stock of TQ Acquisition, Inc. and entered into the Put/Call Option Agreement with Team, Inc., which provides for the issuance of restricted shares of Team common stock in the event either Team calls the Class B Stock for redemption or the Class B Stockholders put the Class B Stock to Team for purchase.The First Amendment permits, solely in the event Team calls the Class B Stock for redemption, the Class B Stockholders to elect to receive cash, Team common stock or a combination of cash and Team common stockfor their shares of Class B Stock. Item9.01. Financial Statements and Exhibits (c) Exhibits. The following exhibit is furnished as part of Item1.01 of this Current Report on Form 8-K: Exhibitnumber Description First Amendment to the Amended and Restated Put/Call Option Agreement dated May 26, 2015 by and between Team, Inc. and the Class B Stockholders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEAM, INC. By: /s/ André C. Bouchard André C. Bouchard Executive Vice President, Administration, Chief Legal Officer & Secretary Dated: May 27, 2015
